Citation Nr: 1142932	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  05-32 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to March 1986. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) New Orleans, Louisiana Regional Office (RO). 

A video conference hearing before the undersigned was held in November 2008.  The hearing transcript has been associated with the claims file. 

In December 2009, the Board remanded this matter for further development, which has been accomplished, and the case has been returned to the Board for adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that the Veteran is afforded due process. 

Since the Board's December 2009 remand, the Veteran's claim was last adjudicated in an August 2011 supplemental statement of the case (SSOC).  In the SSOC, the AMC listed an August 2011 VA examination report and August 2011 addendum to that report as the evidence it considered in its adjudication of the claim.  However, the Board observes that other pertinent evidence was not listed under the evidence section or discussed in the reasons and bases section of the SSOC.  The AMC did not include an April 2011 treatment report from a S.A. Hochstadter, M.S.W., L.C.S.W. and a May 2011 VA examination report.  In a September 2011 statement, the Veteran pointed out that the April 2011 treatment report from a S.A. Hochstadter, M.S.W., L.C.S.W. was not included in the August 2011 SSOC.  Additionally, in its October 2011 informal hearing presentation, the Veteran's representative reiterated this omission.  There is no waiver of agency of original jurisdiction (AOJ) consideration of the evidence in the first instance, the evidence received pertains directly to the issue on appeal, and the Veteran and his representative have both stated that that there is evidence that was not considered in the last SSOC indicating that they are not waiving AOJ consideration of the evidence.  Thus, the Board must remand the issue for AMC consideration of the additional evidence received since adjudication of the claim in the April 2008 SSOC.  38 C.F.R. § 20.1304(c) (2011). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim based on a review of all evidence associated with the claims folder since the April 2008 SSOC, to include but not exclusive of the April 2011 treatment report from S.A. Hochstadter, M.S.W., L.C.S.W. and the May 2011 VA examination report.  

If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


